Citation Nr: 1303110	
Decision Date: 01/30/13    Archive Date: 02/05/13

DOCKET NO.  08-26 439A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

D. Johnson, Counsel 



INTRODUCTION

The Veteran served on active duty from July 1977 to July 1981.

This matter is before the Board of Veterans' Appeals (Board) on appeal of an August 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO); her surviving child has been properly substituted as the appellant in order to pursue the claim to its conclusion.  

The appellant was scheduled to testify at a Travel board hearing in July 2012; however, she failed to appear.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

It is the Veteran's contention that she contracted hepatitis C due to military service, from air gun inoculations, or exposure to blood and body fluids, or from sustaining "needle sticks" while working in a hospital in the Philippines.

The Veteran's DD Form 214 shows a military occupational specialty of medical services specialist and also shows that she was stationed in the Philippines.  

The service treatment records do not contain any immunization or inoculation records, and there is no documentation to show the Veteran received "needle sticks" in her role as a medical services specialist in the Philippines.  However, she is competent to report such occurrences and, accidental exposure while a health care worker is a known risk factors for hepatitis C.  VBA letter 211B (98-110) November 30, 1998.  The service records also show she was treated for gastroenteritis on two occasions.  

Post-service private medical records show the initial diagnosis of hepatitis C was in May 1992.  A May 1993 medical record reflects that the Veteran denied a history of blood transfusions, high risk behavior, or "needle sticks" while working as a nurse after service.  This medical record indicates that the Veteran was not exposed to "needle sticks" in service, and that she was only an occasional social drinker.

VA medical records reflect treatment for hepatitis C and reveal that the Veteran reported a history of exposure to blood in military service, and denied any history of illicit drug or alcohol use.  She was not observed to have any tattoos.  A history of multiple surgeries is shown, but there is no indication that she received blood transfusions.  

As the Veteran competently and credibly reported a history of possible exposure to hepatitis C during service, and there is no indication or evidence of high-risk activities prior to or after service; a medical examination is necessary to adjudicate the claim.  See 38 U.S.C.A. § 5103A(d); McClendon v. Nicholson, 20 Vet. App. 79 (2006).

On remand, contact the appellant and ask that she identify any additional, pertinent non-VA treatment records that are outstanding, such as any additional records of treatment from Carolina Digestive Health dated prior to February 1994.  Any such records must then be added to the file.  See 38 C.F.R. § 3.159(c)(2).

Accordingly, the case is REMANDED for the following action:

1.  Ask the appellant to provide the names and contact information for all private treatment received by the Veteran for the disability at issue, to include any additional treatment records from Carolina Digestive Health dated prior to February 1994.  Obtain copies of all such records not already of record.  Any negative response must be in writing and associated with the claims file.

2.  Send the claims file for a VA medical opinion by an appropriate medical professional.  The entire claims file (i.e., the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in the Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.  

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's hepatitis C is related to service.  The opinion and rationale must include consideration and discussion of the Veteran's competent report of her in-service exposure to needle sticks, blood, and body fluids in her role as a medical services specialist.

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  

3.  Review the claims file to ensure that all of the foregoing development has been completed, and arrange for any additional development indicated.  Then readjudicate the issue on appeal.  If the benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the appellant and her representative an appropriate period of time to respond.  The case is to then be returned to the Board for further appellate review.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).





_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


